Exhibit 99.1 IFRS-USD Press Release Infosys Technologies (NASDAQ: INFY) Announces Results for the Quarter and Year ended March 31, 2010 Fiscal 2011 revenues expected to grow by 16.0% to 18.0% Q4 revenues sequentially grew by 5.2%; fiscal 2010 revenues grew by 3.0% Bangalore, India – April 13, 2010 Highlights Consolidated results for the quarter ended March 31, Revenues were $ 1,296 million for the quarter ended March 31, 2010; QoQ growth was 5.2%; YoY growth was 15.6% Net income after tax* was $ 349 million for the quarter ended March 31, 2010; QoQ growth was 4.5%; YoY growth was 8.7% Earnings per American Depositary Share (ADS)* was 0.61 for the quarter ended March 31, 2010; QoQ growth was 3.4%; YoY growth of 8.9% 47 clients were added during the quarter by Infosys and its subsidiaries Gross addition of 9,313 employees (net addition of 3,914) for the quarter by Infosys and its subsidiaries 113,796 employees as on March 31, 2010 for Infosys and its subsidiaries Final dividend of Rs. 15 per ADS (equivalent to $ 0.34 per ADS at the prevailing exchange rate of Rs. 44.50 per US$). The dividends are payable on the ADSs outstanding as on record date, at the prevailing exchange rate on the payment date and are subject to approval by the shareholders.*Includes USD 11 mn arising out of the sale of our investment in OnMobile Systems, Inc. “We have been able to take advantage of the opportunities in the market and grow faster due to our investments in capacity and capability building even during the economic downturn,” said S. Gopalakrishnan, CEO and Managing Director. “Though the economic environment continues to be challenging, businesses are investing in growth for building a better future.” Business outlook The company’s outlook (consolidated) for the quarter ending June 30, 2010 and for the fiscal year ending March 31, 2011, under International Financial Reporting Standards (IFRS), is as follows: Outlook under IFRS# Quarter ending June 30, 2010 Consolidated revenues are expected to be in the range of $ 1,330 million and $ 1,340 million; YoY growth of 18.5% to 19.4% Consolidated earnings per American Depositary Share is expected to be in the range of $ 0.55 and $ 0.56; YoY growth of 0% to 1.8% Fiscal year ending March 31, 2011## Consolidated revenues are expected to be in the range of $ 5.57 billion and $ 5.67 billion; YoY growth of 16.0% to 18.0% Consolidated earnings per American Depositary Share is expected to be in the range of $ 2.40 and $ 2.50;YoY growth of 4.3% to 8.6% #
